UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric M. Banhazl Advisors Series Trust 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: December 31, 2007 Date of reporting period: June 30, 2007 Item 1. Report to Stockholders. Al Frank Fund Al Frank Dividend Value Fund SEMI-ANNUAL REPORT June 30, 2007 Al Frank Funds 32392 Coast Highway, Suite 260 Laguna Beach, CA 92651 Shareholder Services 888.263.6443 alfrankfunds.com Al Frank Asset Management, Inc. 32392 Coast Highway, Suite 260, Laguna Beach, CA 92651 alfrankfunds.com Dear Shareholders, Though the equity markets have been far more volatile than usual as I write this letter, it should come as little surprise that we continue to take the markets’ bouts of euphoria and depression in stride, never becoming too excited about the rallies or overly concerned about the inevitable sell offs. Our flagship Al Frank Fund (VALUX) is now more than nine-and-one-half years old while our younger Al Frank Dividend Value Fund (VALDX) turns three at the end of September. During their lifetimes, we have suffered numerous periods of disappointing performance, but never once have we lost faith in the Al Frank Way – buying and patiently holding broadly diversified portfolios of stocks that we believe are undervalued for their long-term appreciation potential, independent of short-term market gyrations. The performance numbers in the table below illustrate the merits of our long-term-oriented approach, even as we know that more than a few Al Frank Fund (VALUX) shareholders have only recently come on board, drawn to our market-beating 3-year, 5-year and life-of-fund performance figures. For those who may have short-term losses in either of our funds, it is worth mentioning that our gains have not been linear in nature as we know that we can’t always outperform the benchmarks, nor do the markets always cooperate in sending our stocks higher. Happily, shareholders who have remained patient have generally been rewarded in the fullness of time. And we can’t repeat it enough. Please think long-term, as we are buying and holding our undervalued stocks not for what they may do next week, next month or even next year, but for how we expect them to fare over the next three to five years and longer. We want you to enjoy the potential rewards and the serenity that can accompany a long-term investment philosophy.In fact, I have utilized periods of poor performance to add to my holdings in our Funds, a strategy also employed by many of our long-time shareholders. I mention my commitment to the Funds as just one more example of the confidence we have in our philosophy. Yes, our own money is on the line, right next to yours. Al Frank Fund COMPOUND ANNUAL TOTAL RETURNS AS OF 06.30.07 VALUX Wilshire 5000 2007 YTD 11.91% 7.56% 1 year 19.63% 20.41% 3 years 14.80% 12.82% 5 years 17.32% 12.00% 10 years N/A N/A Since 01.02.98 inception 16.37% 6.83% The Fund’s operating expenses are 1.63%. However, the advisor has contractually agreed to cap its expenses at 1.50% indefinitely, or until the Board of Trustees terminates such agreements. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Funds may be lower or higher than the performance quoted.Performance data to the most recent month end may be obtained by visiting alfrankfunds.com. The Funds impose a 2% redemption fee on shares held for less than 60 days.Performance data does not reflect redemption fee.Had the fee been included, returns would be lower. GROWTH OF A HYPOTHETICAL $10,000 INVESTMENT SINCE INCEPTION Actual performance of investors will vary depending on the timing of their investments in the Fund. Hypothetical investment assumes the reinvestment of dividends and capital gains but does not reflect the effect of any applicable sales charge or redemption fees. This chart does not imply any future performance. 2 Al Frank Dividend Value Fund COMPOUND ANNUAL TOTAL RETURNS AS OF 06.30.07 VALDX Wilshire 5000 2007 YTD 9.60% 7.56% 1 year 18.33% 20.41% 3 years N/A N/A 5 years N/A N/A 10 years N/A N/A Since 09.30.04 inception 16.12% 14.74% The Fund’s operating expenses are 2.08% gross/1.99% net. However, the advisor has contractually agreed to cap its expenses at 1.99% indefinitely, or until the Board of Trustees terminates such agreements. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Funds may be lower or higher than the performance quoted.Performance data to the most recent month end may be obtained by visiting alfrankfunds.com. The Funds impose a 2% redemption fee on shares held for less than 60 days.Performance data does not reflect redemption fee.Had the fee been included, returns would be lower. GROWTH OF A HYPOTHETICAL $10,000 INVESTMENT SINCE INCEPTION Actual performance of investors will vary depending on the timing of their investments in the Fund. Hypothetical investment assumes the reinvestment of dividends and capital gains but does not reflect the effect of any applicable sales charge or redemption fees. This chart does not imply any future performance. Indeed, we don’t involve ourselves in the gnashing of teeth and wringing of hands that takes place every day on Wall Street. We calmly go about our business, doing our homework and embracing our core investment tenets of selection, diversification and patience. By not limiting ourselves to certain style boxes, we are free to go wherever we believe the best stock values currently may be hiding. After crunching thousands of numbers to unearth those bargains, we feel confident that their value will emerge in time. In our effort to minimize risk and maximize opportunity, we eschew conventional wisdom that 20 to 30 stocks constitute a diversified portfolio. We hold 200 or more stocks in our Funds, to improve our chances of owning those rare few stocks that everyone wishes they’d noticed earlier. This disciplined approach makes it possible for us to put patience—perhaps the most elusive of investment qualities—to work. As evidence of our style-agnostic philosophy, take a look at the Top 10 Holdings and Sector Weightings (as a percentage of net assets on June 30, 2007). Even though both of our Funds historically have been classified as Small- or Mid-Cap Value, in VALDX, Marathon Oil, Valero Energy and AT&T sport market capitalizations of more than $30 billion, not exactly small- or mid-cap stocks, while in VALUX, our largest weighting is in Technology, not a sector usually associated with value-oriented funds. Al Frank Fund TOP TEN HOLDINGS AND SECTOR COMPOSITION Ticker Name % Net Assets Sector % Net Assets 1 MRO Marathon Oil 1.14% Technology 28% 2 RIG Transocean 1.12% Consumer Cyclicals 16% 3 VLO Valero Energy 1.12% Industrials 15% 4 LMIA LMI Aerospace 1.07% Energy 15% 5 CSX CSX 1.01% Health Care 8% 6 DRYS DryShips 0.91% Financials 7% 7 GSF Global Santa Fe 0.89% Basic Materials 6% 8 OII Oceaneering International 0.89% Consumer Noncyclical 2% 9 NVDA Nvidia 0.87% Telecommunications 1% 10 DIOD Diodes 0.87% Other 2% Top ten holdings and sector compositions are subject to change. SOURCE: Al Frank. As of June 30, 2007 Fund holdings are subject to change and are not recommendations to buy or sell any security. 3 Al Frank Dividend Value Fund TOP TEN HOLDINGS AND SECTOR COMPOSITION Ticker Name % Net Assets Sector % Net Assets 1 DRYS DryShips 1.46% Consumer Cyclicals 20% 2 MRO Marathon Oil 1.28% Industrials 18% 3 VLO Valero Energy 1.22% Technology 14% 4 RYI Ryerson Inc. 1.15% Financials 13% 5 T AT&T Inc Com 1.02% Energy 13% 6 TRN Trinity Industries 1.00% Basic Materials 8% 7 X United States Steel 1.00% Health Care 6% 8 AMN Ameron 0.97% Consumer Noncyclical 4% 9 CSX CSX 0.88% Telecommunications 1% 10 BAC Bank of America 0.83% Other 3% Top ten holdings and sector compositions are subject to change. SOURCE: Al Frank. As of June 30, 2007 Fund holdings are subject to change and are not recommendations to buy or sell any security. In short, we seek bargains wherever they reside. If Blue-Chips are cheap, we buy them. If technology stocks are undervalued, we snap them up. We believe that limiting our investment universe by market-cap or value-versus-growth distinctions likely will serve only to limit our potential returns. Generally speaking, mid- and large-cap stocks have become more attractive on a relative basis these days, especially as small-cap stocks have performed well, so new purchases in those areas are moving the median market capitalizations of both of our Funds higher. Given this ‘go anywhere’ style, it is not unusual for our returns to differ materially in the short run from those of the major market averages. For example, through the first half of 2007, we compared quite well with our benchmark Wilshire 5000 index, even though in 2006 we generally lagged behind. Obviously, quarterly and annual performance is important, but our focus always has been on total returns over multi-year periods, an emphasis that has led to our long-term track record. ***** Given that both of our Funds are broadly diversified, one or two winning or losing stocks do not make or break performance and, as is generally the case, in the first half of 2007 favorable earnings comparisons powered the winning stocks, while disappointing results drove the losers lower. VALUX benefited in the first two quarters of 2007 from strong gains in: energy stocks, like Valero Energy, Tesoro Corp and TransOcean; shipping stocks like Dry Ships and OMI Corp; aerospace stocks like Sifco Industries and LMI Aerospace; commodity stocks like Ryerson & US Steel; technology stocks like Keynote Systems, American Software and Apple Computer; economically sensitive stocks like CSX Corp and Navistar International; and other stocks, like security systems provider Vicon Industries, tire producer Goodyear Tire and auto maker DaimlerChrysler. VALDX was powered higher by some of the same VALUX stellar performers such as American Software, CSX Corp, Dry Ships, Ryerson, US Steel and Valero Energy, but also by Cooper Tire, Cummins Inc, Marathon Oil, Nash Finch, Nokia, Tidewater and Tsakos Energy. Of course, not all of our picks were winners. In the first half of 2007, VALUX was held back by big losses in Advanced Micro Devices, Allied Defense Group, American Eagle Outfitters, Beazer Homes, Centex, Orleans Homebuilders, Pulte Homes, Ryland Group and Standard Pacific. In VALDX, American Eagle Outfitters, Beazer Homes, Finish Line, IndyMac Bancorp, Lennar Corp, New Century Financial and Orleans Homebuilders were the worst performers. Remember, however, that our largest holding in either Fund is only slightly greater than 1% of net assets. So, we don’t necessarily need to agonize over individual losers. Our historical experience has shown that generally our winners win more than our losers lose. We believe our solid long-term returns support our investment approach and we will happily always take the bad with the good. Make no mistake—we are always working to improve our research, but the same fundamental analysis that gave us the top performers also led us to the laggards. ***** Again recognizing that these comments are penned during the second week of August 2007, I can say that we certainly understand that periods like late July/early August do try our patience, but we remain very optimistic about the long-term prospects for equities. Reasons for my positive outlook begin with inexpensive valuations for most stocks, which have just become cheaper, given the drop in 4 interest rates, the improvement in Q2 profits (year-over-year growth is up more than 9%, far better than the 4% gain initially forecast) and the pullback in the market. The so-called Fed Model, which compares two key benchmarks: the interest rate yield of the 10-year U.S. Treasury note and the forward operating earnings per share of the S&P 500 stock index appears to be flashing a buy signal. The 4.8% 10-year Treasury yield is far below the current 6.6% earnings yield (the inverse of the 15.2 forward P/E ratio on the S&P 500). I might point out also that the estimate of second quarter GDP growth came in a little better than expected at 3.4% and corporate balance sheets appear stronger, with plenty of cash to fund share repurchases and make strategic acquisitions.In fact, investment research firm TrimTabs last week reported that 54 companies announced buybacks last week (capped by a massive $24 billion to $30 billion repurchase authorization from Proctor & Gamble), the most since the aftermath of 9/11. Also, short interest is at high levels and mutual fund investors have been bailing out of U.S. equity funds with money market fund balances the highest we have seen in years. Of course, I do concede that recent economic stats have not been as strong as hoped, with numbers on jobs, factory orders and retail sales coming in weaker than expected. Obviously, the fallout from the mortgage mess, the ongoing tightening of credit and the major reassessment of risk are still causes for major concern, as are high energy prices and other inflationary pressures, slowing corporate profit growth and the age of the ongoing bull market. However, for eight decades there have always been concerns and yet market data provided by Ratings agency and investment research firm Morningstar (formerly Ibbotson Associates) show that equities have enjoyed long-term annualized rates of return of 10% to 12%, dating back to 1926, with undervalued stocks doing even better. ***** We constantly strive to educate our shareholders and prospective shareholders about our approach and the merits of thinking long term. While many are already receiving our philosophical musings via their subscriptions to The Prudent Speculator newsletter, we encourage those who are not subscribers to e-mail us at info@alfrank.com for additional information and to sign up for our free Buckingham Report service. Knowledge should engender confidence and confidence can help deter you from making rash investment decisions when the going gets tough. Those moments of uncertainty could cost you dearly, so our goal is to provide you with the information you need to confidently ignore the inevitable bumps in the road. The Buckingham Reports just might encourage you to stay the course or even add to your holdings. And speaking of adding to holdings, I have done just that for my own retirement account, buying shares of both Funds this week. Sincerely, John Buckingham Opinions expressed are those of John Buckingham, which are subject to change and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Investing in securities of small and medium-capitalization companies involves greater price volatility than large-capitalization companies. Investment performance reflects voluntary fee waivers. In the absence of such waivers, total returns would be reduced. The S&P 500, Russell 2000 and Wilshire 5000 are unmanaged indices commonly used to measure performance of U.S. stocks. The S&P 500 invests primarily in large-cap stocks; the Wilshire 5000 invests primarily in small-, mid- and large-cap stocks; and the Russell 2000 invests primarily in small-cap stocks. You cannot invest directly in an index. P/E Ratio is the current stock price divided by the earnings per share. This material must be preceded or accompanied by a current prospectus. Read it carefully before investing. The Al Frank Funds are distributed by Quasar Distributors LLC. (8/07) 5 Al Frank Funds EXPENSE EXAMPLE at June 30, 2007 (Unaudited) Generally, shareholders of mutual funds incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund(s) and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested in both the Investor Class and the Advisor Class at the beginning of the period and held for the entire period (1/1/07 – 6/30/07). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.49% and 1.24% per the advisory agreement for the Al Frank Fund Investor Class and Advisor Class, respectively, and 1.98% and 1.73% for the Al Frank Dividend Value Fund Investor Class and Advisor Class, respectively. Although the Fund(s) charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. The example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees. You may use the information in the first line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Al Frank Fund – Investor Class Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/07 6/30/07 1/1/07 – 6/30/07* Actual $ 1,000.00 $ 1,119.10 $ 7.83 Hypothetical (5% return before expenses) $ 1,000.00 $ 1,017.41 $ 7.45 * Expenses are equal to the Fund’s annualized expense ratio of 1.49%, multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. Al Frank Fund – Advisor Class Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/07 6/30/07 1/1/07 – 6/30/07* Actual $ 1,000.00 $ 1,120.70 $ 6.52 Hypothetical (5% return before expenses) $ 1,000.00 $ 1,018.65 $ 6.21 * Expenses are equal to the Fund’s annualized expense ratio of 1.24%, multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. 6 Al Frank Funds EXPENSE EXAMPLE at June 30, 2007 (Unaudited), Continued Al Frank Dividend Value Fund – Investor Class Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/07 6/30/07 1/1/07 – 6/30/07* Actual $ 1,000.00 $ 1,096.00 $ 10.29 Hypothetical (5% return before expenses) $ 1,000.00 $ 1,014.98 $ 9.89 * Expenses are equal to the Fund’s annualized expense ratio of 1.98%, multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. Al Frank Dividend Value Fund – Advisor Class Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/07 6/30/07 1/1/07 – 6/30/07* Actual $ 1,000.00 $ 1,096.10 $ 8.99 Hypothetical (5% return before expenses) $ 1,000.00 $ 1,016.22 $ 8.65 * Expenses are equal to the Fund’s annualized expense ratio of 1.73%, multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. 7 Al Frank Funds ALLOCATION OF PORTFOLIO ASSETS at June 30, 2007 (Unaudited) Al Frank Fund Al Frank Dividend Value Fund 8 Al Frank Fund SCHEDULE OF INVESTMENTS at June 30, 2007 (Unaudited) Shares COMMON STOCKS: 97.95% Value Advanced Industrial Equipment: 1.11% 7,000 Eaton Corp. $ 651,000 76,200 O.I. Corp. 1,043,940 65,000 Technology Research Corp. 260,650 45,000 The Lamson & Sessions Co.*+ 1,195,650 3,151,240 Advanced Medical Devices: 0.50% 7,176 Advanced Medical Optics, Inc.*+ 250,299 15,074 Utah Medical Products, Inc. 478,449 75,000 Vascular Solutions, Inc.* 702,750 1,431,498 Aerospace & Defense: 5.39% 24,100 AAR Corp.* 795,541 36,000 BE Aerospace, Inc.* 1,486,800 40,000 Ducommun, Inc.* 1,029,200 50,000 Kaman Corp. – Class A 1,559,500 125,000 LMI Aerospace, Inc.* 3,036,250 22,000 Lockheed Martin Corp. 2,070,860 143,750 Orbit International Corp.*+ 1,272,187 15,000 Raytheon Co. 808,350 75,000 SIFCO Industries, Inc.* 1,404,000 50,000 The Allied Defense Group, Inc.*+ 384,500 15,500 The Boeing Co. 1,490,480 15,337,668 Air Freight/Couriers: 0.20% 70,000 ABX Air, Inc.* 564,200 Airlines: 1.81% 22,000 Air France ADR 1,022,780 70,000 Airtran Holdings, Inc.*+ 764,400 17,000 Alaska Air Group, Inc.* 473,620 95,000 Mesa Air Group, Inc.* 627,950 150,000 Midwest Air Group, Inc.* 2,253,000 5,141,750 Aluminum: 0.78% 33,000 Alcoa, Inc. 1,337,490 15,000 BHP Billiton Ltd. ADR+ 896,250 2,233,740 Automobile Manufacturers: 1.06% 20,000 DaimlerChrysler AG# 1,839,000 60,000 Ford Motor Co.+ 565,200 16,000 General Motors Corp. 604,800 3,009,000 Automobile Parts & Equipment: 1.11% 35,000 ArvinMeritor, Inc. 777,000 23,000 Cooper Tire & Rubber Co. 635,260 20,000 Lear Corp.* 712,200 30,000 The Goodyear Tire & Rubber Co.*+ 1,042,800 3,167,260 Banks: 2.01% 31,019 Bank of America Corp. 1,516,519 20,000 BankAtlantic Bancorp, Inc. – Class A 172,200 102,480 BFC Financial Corp. – Class A*+ 389,424 The accompanying notes are an integral part of these financial statements. 9 Al Frank Fund SCHEDULE OF INVESTMENTS at June 30, 2007 (Unaudited), Continued Shares Value Banks (continued) 65,000 Capstead Mortgage Corp. $ 630,500 22,000 Citigroup, Inc. 1,128,380 13,200 JPMorgan Chase & Co. 639,540 12,500 National City Corp.+ 416,500 21,000 Sovereign Bancorp, Inc. 443,940 7,357 Wachovia Corp. 377,046 5,714,049 Broadcasting: 0.01% 3,071 Citadel Broadcasting Corp. 19,808 Brokerages: 0.89% 20,000 Lehman Brothers Holdings, Inc. 1,490,400 7,500 The Bear Stearns Companies, Inc. 1,050,000 2,540,400 Building Materials: 1.45% 20,000 Ameron International Corp. 1,803,800 16,000 Building Materials Holding Corp. 227,040 100,000 Huttig Building Products, Inc.* 757,000 30,000 Ready Mix, Inc.* 387,000 440,000 Smith-Midland Corp.*^ 946,000 4,120,840 Business Services: 2.03% 110,000 Edgewater Technology, Inc.* 866,800 151,100 HealthStream, Inc.* 530,361 125,000 Onvia.com, Inc.*+ 1,071,250 102,000 Optimal Group, Inc. – Class A*# 770,100 220,000 Traffix, Inc. 1,210,000 45,000 ValueClick, Inc.* 1,325,700 5,774,211 Casinos & Casino Equipment: 0.21% 15,000 International Game Technology 595,500 Chemicals, Commodity: 1.40% 15,000 E.I. Du Pont de Nemours and Co. 762,600 35,000 Lyondell Chemical Co. 1,299,200 60,000 Olin Corp. 1,260,000 15,000 The Dow Chemical Co. 663,300 3,985,100 Chemicals, Specialty: 0.71% 20,000 OM Group, Inc.* 1,058,400 25,000 The Mosaic Co.* 975,500 2,033,900 Clothing/Fabrics: 1.46% 40,000 Delta Apparel, Inc. 726,000 120,000 Hartmarx Corp.* 956,400 10,000 Kellwood Co. 281,200 10,000 Oxford Industries, Inc. 443,400 80,000 Quiksilver, Inc.* 1,130,400 240,000 Unifi, Inc.* 628,800 4,166,200 Communications Technology: 4.91% 45,000 Andrew Corp.* 649,800 The accompanying notes are an integral part of these financial statements. 10 Al Frank Fund SCHEDULE OF INVESTMENTS at June 30, 2007 (Unaudited), Continued Shares Value Communications Technology (continued) 350,000 APA Enterprises, Inc.* $ 392,000 150,000 AsiaInfo Holdings, Inc.* 1,455,000 57,500 Avaya, Inc.* 968,300 119,568 Avici Systems, Inc. 896,760 65,000 Communications Systems, Inc. 722,150 30,000 Comverse Technology, Inc.* 625,500 198,850 deltathree, Inc. – Class A* 254,528 66,600 Digi International, Inc.* 981,684 30,000 Motorola, Inc. 531,000 135,000 Network Equipment Technologies, Inc.* 1,287,900 75,000 Novell, Inc.* 584,250 18,000 Polycom, Inc.* 604,800 100,000 Stratos International, Inc.* 797,000 125,000 Tellabs, Inc.* 1,345,000 355,000 TII Network Technologies, Inc.*+ 930,100 80,000 TriQuint Semiconductor, Inc.* 404,800 180,000 Wireless Telecom Group, Inc. * 556,200 13,986,772 Computers/Hardware: 2.08% 15,000 Apple Inc.* 1,830,600 50,000 AU Optronics Corp. ADR 860,000 40,000 GTSI Corp.* 516,400 20,000 Hewlett Packard Co. 892,400 8,000 International Business Machines Corp. 842,000 20,000 SanDisk Corp.* 978,800 5,920,200 Containers & Packaging: 0.43% 80,000 American Biltrite, Inc.* 701,600 103,043 Rock of Ages Corp.* 515,215 1,216,815 Cosmetics/Personal Care: 0.09% 10,000 Helen of Troy Ltd.*# 270,000 Data Storage/Disk Drives: 0.88% 80,000 Dot Hill Systems Corp.* 288,000 35,000 Seagate Technology# 761,950 75,000 Western Digital Corp.* 1,451,250 2,501,200 Electrical Components & Equipment: 0.86% 50,000 AVX Corp. 837,000 55,000 Frequency Electronics, Inc. 579,700 65,000 Vishay Intertechnology, Inc.* 1,028,300 2,445,000 Electronic Manufacturing Services: 0.37% 65,000 Flextronics International Ltd.*# 702,000 30,000 Nam Tai Electronics, Inc.# 357,600 1,059,600 Fiber Optic Components: 0.67% 370,000 Alliance Fiber Optic Products, Inc.* 769,600 45,000 Corning, Inc.* 1,149,750 1,919,350 The accompanying notes are an integral part of these financial statements. 11 Al Frank Fund SCHEDULE OF INVESTMENTS at June 30, 2007 (Unaudited), Continued Shares Value Financial Services, Diversified:0.33% 40,000 H & R Block, Inc. $ 934,800 Fixed Line Communications: 0.29% 20,000 Verizon Communications, Inc. 823,400 Food Manufacturers: 0.87% 45,000 Archer-Daniels-Midland Co. 1,489,050 6,920 Kraft Foods, Inc. – Class A 243,930 43,000 Sara Lee Corp. 748,200 2,481,180 Footwear: 0.42% 21,000 Steven Madden, Ltd. 687,960 20,000 The Timberland Co. – Class A* 503,800 1,191,760 Healthcare Providers: 2.65% 42,000 Aetna, Inc. 2,074,800 95,000 American Shared Hospital Services 555,750 26,667 Humana, Inc.* 1,624,287 60,000 Res-Care, Inc.* 1,268,400 61,000 United American Healthcare Corp.*+ 254,980 34,667 UnitedHealth Group, Inc. 1,772,870 7,551,087 Home Construction: 3.47% 30,000 Beazer Homes USA, Inc. 740,100 20,000 Cavco Industries, Inc.* 750,400 20,000 Centex Corp. 802,000 43,000 D.R. Horton, Inc. 856,990 23,000 KB Home 905,510 17,000 Lennar Corp. – Class A 621,520 12,000 M.D.C. Holdings, Inc. 580,320 11,000 Meritage Homes Corp.*+ 294,250 14,000 M/I Homes, Inc. 372,400 35,000 Orleans Homebuilders, Inc.+ 295,750 40,000 Pulte Homes, Inc. 898,000 23,000 Ryland Group, Inc. 859,510 40,000 Standard Pacific Corp.+ 701,200 28,000 Toll Brothers, Inc.* 699,440 30,000 WCI Communities, Inc.*+ 500,400 9,877,790 Home Furnishings: 0.47% 32,700 Chromcraft Revington, Inc.* 244,923 33,896 The Dixie Group, Inc.* 423,700 6,000 Whirlpool Corp. 667,200 1,335,823 Homeland Security: 0.64% 6,000 American Science and Engineering, Inc.*+ 341,100 26,650 Cogent Inc.* 391,488 40,000 OSI Systems, Inc.*+ 1,094,000 1,826,588 House, Durable: 0.08% 76,100 Global-Tech Appliances, Inc.*# 241,237 The accompanying notes are an integral part of these financial statements. 12 Al Frank Fund SCHEDULE OF INVESTMENTS at June 30, 2007 (Unaudited), Continued Shares Value Industrial, Diversified: 0.35% 35,000 McRae Industries, Inc. – Class A $ 497,000 44,900 P & F Industries, Inc. – Class A* 506,023 1,003,023 Industrial Services & Distributors: 1.41% 30,000 Avnet, Inc.* 1,189,200 75,000 Nu Horizons Electronics Corp.* 998,250 37,133 Spectrum Control, Inc.* 626,805 60,000 Trio-Tech International 1,197,000 4,011,255 Insurance, Full Line: 0.35% 10,000 Hartford Financial Services Group, Inc. 985,100 Insurance, Life: 0.63% 2,500 National Western Life Insurance Co. – Class A 632,300 45,000 UnumProvident Corp. 1,174,950 1,807,250 Insurance, Property & Casualty: 1.52% 15,000 Endurance Specialty Holdings Ltd.# 600,600 10,500 MGIC Investment Corp. 597,030 11,500 Radian Group, Inc. 621,000 25,000 RTW, Inc.* 206,625 20,000 The Allstate Corp. 1,230,200 20,000 The St. Paul Travelers Companies, Inc. 1,070,000 4,325,455 Medical Supplies: 1.41% 25,000 Baxter International, Inc. 1,408,500 30,000 Boston Scientific Corp.* 460,200 36,000 McKesson Corp. 2,147,040 4,015,740 Oil, Equipment & Services: 2.28% 20,000 Bristow Group, Inc.*+ 991,000 45,000 Key Energy Services, Inc.* 833,850 48,000 Oceaneering International, Inc.* 2,526,720 30,000 Tidewater, Inc. 2,126,400 6,477,970 Oil, Exploration & Production/Drilling: 3.84% 20,000 Chesapeake Energy Corp. 692,000 35,000 GlobalSantaFe Corp.# 2,528,750 100,000 Grey Wolf, Inc.* 824,000 36,000 Nabors Industries Ltd.*# 1,201,680 13,000 Noble Energy, Inc. 811,070 19,000 Patterson-UTI Energy, Inc. 497,990 49,500 Petrohawk Energy Corp.* 785,070 10,000 Rowan Companies, Inc. 409,800 30,000 Transocean, Inc.*# 3,179,400 10,929,760 Oil, Integrated Majors: 3.36% 35,000 Anadarko Petroleum Corp. 1,819,650 11,000 Chevron Corp. 926,640 10,000 ConocoPhillips 785,000 10,000 Exxon Mobil Corp. 838,800 54,000 Marathon Oil Corp. 3,237,840 The accompanying notes are an integral part of these financial statements. 13 Al Frank Fund SCHEDULE OF INVESTMENTS at June 30, 2007 (Unaudited), Continued Shares Value Oil, Integrated Majors (continued) 33,600 Occidental Petroleum Corp. $ 1,944,768 9,552,698 Oil, Refiners: 2.65% 30,000 Holly Corp. 2,225,700 37,500 Tesoro Petroleum Corp. 2,143,125 43,000 Valero Energy Corp. 3,175,980 7,544,805 Oil, Secondary: 0.75% 10,000 Apache Corp. 815,900 9,000 Devon Energy Corp. 704,610 12,000 Pogo Producing Co.+ 609,480 2,129,990 Oil, Transportation/Shipping: 3.13% 60,000 Dryships, Inc.# 2,602,800 16,000 Frontline Ltd.#+ 733,600 15,000 General Maritime Corp.# 401,700 20,000 Nordic American Tanker Shipping Ltd.#+ 816,800 15,000 Overseas Shipholding Group, Inc. 1,221,000 1,714 Ship Finance International Ltd.#+ 50,872 23,000 Teekay Shipping Corp.# 1,331,930 25,000 Tsakos Energy Navigation Ltd.#+ 1,747,750 8,906,452 Paper Products:0.23% 17,000 International Paper Co. 663,850 Pharmaceuticals: 3.09% 17,500 Abbott Laboratories 937,125 30,000 Bristol-Myers Squibb Co. 946,800 11,000 Eli Lilly & Co. 614,680 12,000 Forest Laboratories, Inc.* 547,800 18,500 Johnson & Johnson 1,139,970 50,000 King Pharmaceuticals, Inc.* 1,023,000 20,000 Merck & Co., Inc. 996,000 30,000 Mylan Laboratories, Inc. 545,700 35,000 Pfizer, Inc. 894,950 20,000 Wyeth 1,146,800 8,792,825 Pollution Control/Waste Management: 0.17% 22,000 American Ecology Corp. 471,240 Precious Metals:0.56% 10,720 Freeport-McMoRan Copper & Gold, Inc. 887,830 65,000 Stillwater Mining Co.* 715,650 1,603,480 Railroads: 2.32% 64,000 CSX Corp. 2,885,120 40,000 Norfolk Southern Corp. 2,102,800 14,000 Union Pacific Corp. 1,612,100 6,600,020 Real Estate Investment: 0.22% 60,000 HRPT Properties Trust 624,000 The accompanying notes are an integral part of these financial statements. 14 Al Frank Fund SCHEDULE OF INVESTMENTS at June 30, 2007 (Unaudited), Continued Shares Value Recreational Products:1.37% 15,000 Brunswick Corp. $ 489,450 30,000 Callaway Golf Co. 534,300 25,000 Eastman Kodak Co.+ 695,750 30,000 K2, Inc.* 455,700 30,000 Nautilus, Inc.+ 361,200 40,000 The Walt Disney Co. 1,365,600 3,902,000 Restaurants: 0.27% 25,000 Landry’s Restaurants, Inc. 756,500 Retailers, Apparel: 1.35% 16,667 Abercrombie & Fitch Co. – Class A 1,216,358 75,000 American Eagle Outfitters, Inc. 1,924,500 20,000 AnnTaylor Stores Corp.* 708,400 3,849,258 Retailers, Broadline: 1.01% 24,000 J.C. Penney Company, Inc. 1,737,120 10,000 Nordstrom, Inc. 511,200 10,000 Target Corp. 636,000 2,884,320 Retailers, Specialty: 1.15% 25,756 AutoNation, Inc.* 577,965 16,500 Bed Bath & Beyond, Inc.* 593,835 20,000 Jo-Ann Stores, Inc. – Class B* 568,600 10,000 OfficeMax, Inc. 393,000 29,000 The Home Depot, Inc. 1,141,150 3,274,550 Savings & Loans: 1.76% 23,000 Countrywide Financial Corp. 836,050 7,000 Downey Financial Corp.+ 461,860 16,000 FirstFed Financial Corp.* 907,680 12,000 IndyMac Bancorp, Inc.+ 350,040 29,524 PVF Capital Corp. 395,622 48,000 Washington Mutual, Inc. 2,046,720 4,997,972 Semiconductor, Capital Equipment: 3.21% 130,000 Aetrium, Inc.* 577,200 40,000 Brooks Automation, Inc.* 726,000 45,000 Cohu, Inc. 1,001,250 70,000 Electroglas, Inc.*+ 150,500 50,000 Kulicke and Soffa Industries, Inc.* 523,500 35,000 Lam Research Corp.* 1,799,000 60,000 Mattson Technology, Inc.* 582,000 25,000 Novellus Systems, Inc.*+ 709,250 35,976 Ultratech, Inc.* 479,560 51,750 Varian Semiconductor Equipment Associates, Inc.* 2,073,105 25,000 Veeco Instruments, Inc.* 518,500 9,139,865 Semiconductor, Graphics Chips: 0.87% 60,000 NVIDIA Corp.* 2,478,600 Semiconductor, Microprocessors: 4.11% 60,000 Advanced Micro Devices, Inc.* 858,000 The accompanying notes are an integral part of these financial statements. 15 Al Frank Fund SCHEDULE OF INVESTMENTS at June 30, 2007 (Unaudited), Continued Shares Value Semiconductor, Microprocessors (continued) 75,000 Ceva, Inc.* $ 637,500 30,000 Cypress Semiconductor Corp.*+ 698,700 140,000 Dataram Corp. 583,800 59,000 Diodes, Inc.* 2,464,430 45,000 Exar Corp.* 603,000 95,000 Integrated Silicon Solution, Inc.* 598,500 35,000 Intel Corp. 831,600 20,000 International Rectifier Corp.* 745,200 40,000 Micron Technology, Inc.* 501,200 40,000 National Semiconductor Corp. 1,130,800 125,000 Silicon Storage Technology, Inc.* 466,250 56,932 Taiwan Semiconductor Manufacturing Company Ltd. ADR 633,655 25,000 Texas Instruments, Inc. 940,750 11,693,385 Semiconductor, Programmable Logic Devices: 0.81% 150,000 Applied Micro Circuits Corp.* 375,000 75,000 Integrated Device Technology, Inc.* 1,145,250 70,000 Pericom Semiconductor Corp.* 781,200 2,301,450 Software: 4.69% 140,000 ActivIdentity Corp.* 644,000 170,500 American Software, Inc. – Class A 1,756,150 53,100 CAM Commerce Solutions, Inc.+ 1,514,412 99,500 Captaris, Inc.* 509,440 145,000 Compuware Corp.* 1,719,700 25,000 Electronics for Imaging, Inc.* 705,500 85,000 iPass, Inc.*+ 460,700 100,000 Keynote Systems, Inc.* 1,640,000 30,000 Microsoft Corp. 884,100 90,000 NetManage, Inc.* 414,000 150,000 Peerless Systems Corp.* 321,000 70,000 RealNetworks, Inc.* 571,900 55,000 SonicWALL, Inc.* 472,450 50,000 Symantec Corp.* 1,010,000 45,000 Wayside Technology Group, Inc. 723,600 13,346,952 Steel: 1.58% 62,000 Ryerson, Inc. 2,334,300 20,000 United States Steel Corp. 2,175,000 4,509,300 Tobacco: 1.51% 90,000 Alliance One International, Inc.* 904,500 10,000 Altria Group, Inc. 701,400 27,000 Reynolds American, Inc. 1,760,400 17,500 UST, Inc. 939,925 4,306,225 Toys: 1.81% 25,000 Hasbro, Inc. 785,250 20,000 JAKKS Pacific, Inc.* 562,800 60,000 Mattel, Inc. 1,517,400 75,000 THQ, Inc.*+ 2,289,000 5,154,450 The accompanying notes are an integral part of these financial statements. 16 Al Frank Fund SCHEDULE OF INVESTMENTS at June 30, 2007 (Unaudited), Continued Shares Value Transportation Equipment: 0.83% 18,000 Navistar International Corp.* $ 1,188,000 27,000 Trinity Industries, Inc. 1,175,580 2,363,580 Trucking: 0.57% 15,000 Arkansas Best Corp. 584,550 28,000 YRC Worldwide, Inc.* 1,030,400 1,614,950 Wireless Communications: 1.14% 84,000 Brightpoint, Inc.* 1,158,360 40,000 Nokia Corp. ADR 1,124,400 34,856 Sprint Nextel Corp. 721,868 150,000 Wireless Facilities, Inc.*+ 252,000 3,256,628 Total Common Stocks (Cost $167,387,148) 278,843,864 WARRANTS: 0.09% 20,000 Air France ADR* Expiration 11/5/2007, Exercise Price $20.00 (Acquired 5/5/2004, Cost $18,752) 268,200 SHORT-TERM INVESTMENTS: 2.00% Money Market Funds: 2.00% 5,685,748 AIM STIT-STIC Prime Portfolio (Cost $5,685,748) 5,685,748 INVESTMENTS PURCHASED AS SECURITIES LENDING COLLATERAL: 6.98% Money Market Funds: 6.98% 19,862,997 AIM STIT-STIC Prime Portfolio (Cost $19,862,997) 19,862,997 Total Investments in Securities (Cost $192,954,645): 107.02% 304,660,809 Liabilities in Excess of Other Assets: (7.02%) (19,973,686 ) Net Assets:100.00% $ 284,687,123 ADR – American Depositary Receipt * Non-income producing security. # U.S. traded security of a foreign issuer. + All or a portion of this security is on loan. See Note 8 in the Notes to Financial Statements. ^ Affiliated Company; the Fund owns 5% or more of the outstanding voting securities of the issuer. See Note 4 in the Notes to Financial Statements. The accompanying notes are an integral part of these financial statements. 17 Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at June 30, 2007 (Unaudited) Shares COMMON STOCKS: 96.84% Value Advanced Industrial Equipment: 0.92% 1,800 Eaton Corp. $ 167,400 7,334 Insteel Industries, Inc. 132,012 299,412 Advanced Medical Devices: 0.35% 2,200 Medtronic, Inc. 114,092 Aerospace & Defense: 1.78% 5,500 Kaman Corp. – Class A 171,545 2,000 Lockheed Martin Corp. 188,260 2,300 The Boeing Co. 221,168 580,973 Air Freight/Couriers: 0.31% 1,400 United Parcel Service, Inc. – Class B 102,200 Airlines: 0.48% 6,500 SkyWest, Inc. 154,895 Aluminum: 1.09% 4,500 Alcoa, Inc. 182,385 2,900 BHP Billiton Ltd. ADR 173,275 355,660 Automobile Manufacturers: 1.38% 4,500 General Motors Corp. 170,100 6,300 Tata Motors Ltd. ADR 103,446 1,400 Toyota Motor Corp. ADR* 176,232 449,778 Automobile Parts & Equipment: 1.38% 9,000 ArvinMeritor, Inc. 199,800 5,500 Cooper Tire & Rubber Co. 151,910 4,500 Superior Industries International, Inc. 97,920 449,630 Banks: 3.10% 5,504 Bank of America Corp. 269,091 15,000 Capstead Mortgage Corp. 145,500 3,200 Citigroup, Inc. 164,128 3,000 Fifth Third Bancorp 119,310 3,700 JPMorgan Chase & Co. 179,265 4,000 National City Corp. 133,280 1,010,574 Broadcasting: 0.01% 383 Citadel Broadcasting Corp. 2,470 Brokerages: 2.56% 2,800 Lehman Brothers Holdings, Inc. 208,656 2,500 Merrill Lynch & Co., Inc. 208,950 2,000 Morgan Stanley 167,760 1,150 The Goldman Sachs Group, Inc. 249,263 834,629 Building Materials: 1.55% 3,500 Ameron International Corp. 315,665 3,000 Building Materials Holding Corp. 42,570 The accompanying notes are an integral part of these financial statements. 18 Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at June 30, 2007 (Unaudited), Continued Shares Value Building Materials (continued) 3,000 Eagle Materials, Inc. $ 147,150 505,385 Business Services: 1.39% 1,988 Fidelity National Information Services, Inc. 107,909 165 Idearc, Inc. 5,829 13,000 IKON Office Solutions, Inc. 202,930 25,000 Traffix, Inc. 137,500 454,168 Casinos & Casino Equipment: 1.03% 1,625 Harrah’s Entertainment, Inc. 138,548 5,000 International Game Technology 198,500 337,048 Chemicals, Commodity: 1.70% 2,700 E.I. Du Pont de Nemours and Co. 137,268 4,500 Lyondell Chemical Co. 167,040 6,000 Olin Corp. 126,000 2,700 The Dow Chemical Co. 119,394 403 Tronox Inc. – Class B 5,662 555,364 Chemicals, Specialty: 0.16% 17,000 Wellman, Inc. 51,680 Clothing/Fabrics: 1.24% 10,600 Delta Apparel, Inc. 192,390 4,000 Kellwood Co. 112,480 4,000 Kenneth Cole Productions, Inc. 98,800 403,670 Coal: 0.43% 4,300 Fording Canadian Coal Trust# 141,126 Communications Technology: 2.63% 7,000 ADTRAN, Inc. 181,790 6,900 Applied Signal Technology, Inc. 107,709 8,000 Motorola, Inc. 141,600 3,300 QUALCOMM, Inc. 143,187 7,500 United Online, Inc. 123,675 52,000 Wireless Telecom Group, Inc.* 160,680 858,641 Computers/Hardware: 1.82% 11,002 AU Optronics Corp. ADR 189,234 6,000 Hewlett Packard Co. 267,720 1,300 International Business Machines Corp. 136,825 593,779 Consumer Services: 0.39% 6,000 Time Warner, Inc. 126,240 Data Storage/Disk Drives: 0.41% 6,200 Seagate Technology# 134,974 Distillers & Brewers: 0.38% 2,400 Anheuser-Busch Companies, Inc. 125,184 The accompanying notes are an integral part of these financial statements. 19 Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at June 30, 2007 (Unaudited), Continued Shares Value Electric & Gas: 0.28% 5,000 Duke Energy Corp. $ 91,500 Electrical Components & Equipment: 0.92% 9,700 AVX Corp. 162,378 13,000 Frequency Electronics, Inc. 137,020 299,398 Electronic Manufacturing Services: 0.51% 4,400 Jabil Circuit, Inc. 97,108 5,700 Nam Tai Electronics, Inc.# 67,944 165,052 Financial Services, Diversified: 0.82% 2,300 Fannie Mae 150,259 5,000 H & R Block, Inc. 116,850 267,109 Fixed Line Communications: 1.43% 8,000 AT&T, Inc. 332,000 3,300 Verizon Communications, Inc. 135,861 467,861 Food Manufacturers: 1.05% 6,000 Archer-Daniels-Midland Co. 198,540 1,159 Kraft Foods, Inc. – Class A 40,855 6,000 Sara Lee Corp. 104,400 343,795 Footwear: 0.43% 2,400 Nike, Inc. – Class B 139,896 Healthcare Providers: 0.31% 17,000 American Shared Hospital Services 99,450 Heavy Machinery: 2.35% 2,600 Caterpillar, Inc. 203,580 2,000 Deere & Co. 241,480 2,675 Ingersoll-Rand Company Ltd. – Class A# 146,644 3,000 Joy Global, Inc. 174,990 766,694 Home Construction: 2.11% 2,500 Beazer Homes USA, Inc. 61,675 4,400 D.R. Horton, Inc. 87,692 1,900 KB Home 74,803 2,700 Lennar Corp. – Class A 98,712 1,950 M.D.C. Holdings, Inc. 94,302 7,000 Orleans Homebuilders, Inc. 59,150 3,000 Pulte Homes, Inc. 67,350 1,900 Ryland Group, Inc. 71,003 4,200 Standard Pacific Corp. 73,626 688,313 Home Furnishings: 0.61% 3,200 National Presto Industries, Inc. 199,488 Homeland Security: 0.34% 1,925 American Science and Engineering, Inc.* 109,436 The accompanying notes are an integral part of these financial statements. 20 Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at June 30, 2007 (Unaudited), Continued Shares Value House, Durable: 0.88% 1,585 Fortune Brands, Inc. $ 130,556 5,300 Newell Rubbermaid, Inc. 155,979 286,535 House, Non-Durable: 0.73% 2,200 Colgate-Palmolive Co. 142,670 1,585 Procter & Gamble Co. 96,986 239,656 Industrial, Diversified: 0.75% 1,500 3M Co. 130,185 3,000 General Electric Co. 114,840 245,025 Insurance, Full Line: 1.52% 1,800 Hartford Financial Services Group, Inc. 177,318 2,500 MBIA, Inc. 155,550 3,000 The Chubb Corp. 162,420 495,288 Insurance, Life: 0.52% 6,500 UnumProvident Corp. 169,715 Insurance, Property & Casualty: 3.25% 5,850 American Financial Group, Inc. 199,777 3,300 Endurance Specialty Holdings Ltd.# 132,132 4,523 Fidelity National Title Group, Inc. – Class A 107,195 2,000 MGIC Investment Corp. 113,720 2,400 The Allstate Corp. 147,624 3,300 The St. Paul Travelers Companies, Inc. 176,550 5,625 W.R. Berkley Corp. 183,037 1,060,035 Medical Supplies: 1.34% 3,500 Baxter International, Inc. 197,190 4,000 McKesson Corp. 238,560 435,750 Oil, Equipment & Services: 0.65% 3,000 Tidewater Inc. 212,640 Oil, Exploration & Production/Drilling: 2.06% 3,500 Chesapeake Energy Corp. 121,100 3,300 GlobalSantaFe Corp.# 238,425 3,000 Noble Energy, Inc. 187,170 3,050 Rowan Companies, Inc. 124,989 671,684 Oil, Integrated Majors: 3.68% 3,400 Anadarko Petroleum Corp. 176,766 2,200 Chevron Corp. 185,328 2,800 ConocoPhillips 219,800 2,400 Exxon Mobil Corp. 201,312 6,944 Marathon Oil Corp. 416,362 1,199,568 Oil, Refiners: 1.22% 5,400 Valero Energy Corp. 398,844 The accompanying notes are an integral part of these financial statements. 21 Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at June 30, 2007 (Unaudited), Continued Shares Value Oil, Secondary: 2.52% 2,400 Apache Corp. $ 195,816 2,000 Ashland, Inc. 127,900 3,100 Devon Energy Corp. 242,699 2,100 Hess Corp. 123,816 2,600 Pogo Producing Co. 132,054 822,285 Oil, Transportation/Shipping: 4.83% 11,000 Dryships, Inc.# 477,180 2,500 Frontline Ltd.# 114,625 3,300 General Maritime Corp.# 88,374 3,200 Nordic American Tanker Shipping Ltd.# 130,688 2,000 Overseas Shipbuilding Group, Inc. 162,800 5,642 Ship Finance International Ltd.# 167,455 3,250 Teekay Shipping Corp.# 188,208 3,500 Tsakos Energy Navigation Ltd.# 244,685 1,574,015 Paper Products: 0.42% 3,500 International Paper Co. 136,675 Pharmaceuticals: 4.02% 2,800 Abbott Laboratories 149,940 5,050 Bristol-Myers Squibb Co. 159,378 2,500 Eli Lilly & Co. 139,700 2,300 GlaxoSmithKline plc ADR 120,451 1,900 Johnson & Johnson 117,078 3,900 Merck & Co., Inc. 194,220 2,500 Novartis AG ADR 140,175 5,000 Pfizer, Inc. 127,850 2,800 Wyeth 160,552 1,309,344 Pollution Control/Waste Management: 0.53% 8,000 American Ecology Corp. 171,360 Precious Metals: 0.73% 1,800 Freeport-McMoRan Copper & Gold, Inc. 149,076 3,700 Goldcorp, Inc.# 87,653 236,729 Railroads: 2.74% 2,500 Burlington Northern Santa Fe Corp. 212,850 6,400 CSX Corp. 288,512 3,500 Norfolk Southern Corp. 183,995 1,800 Union Pacific Corp. 207,270 892,627 Recreational Products: 2.37% 3,300 Brunswick Corp. 107,679 9,000 Callaway Golf Co. 160,290 4,000 Eastman Kodak Co. 111,320 2,100 Harley-Davidson, Inc. 125,181 8,000 Nautilus, Inc. 96,320 5,000 The Walt Disney Co. 170,700 771,490 The accompanying notes are an integral part of these financial statements. 22 Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at June 30, 2007 (Unaudited), Continued Shares Value Restaurants: 0.58% 3,700 McDonald’s Corp. $ 187,812 Retailers, Apparel: 2.38% 2,000 Abercrombie & Fitch Co. – Class A 145,960 9,000 American Eagle Outfitters, Inc. 230,940 4,500 Deb Shops, Inc. 124,425 6,800 The Finish Line, Inc. – Class A 61,948 5,500 The Gap, Inc. 105,050 4,300 The Talbots, Inc. 107,629 775,952 Retailers, Broadline: 2.29% 4,100 Family Dollar Stores, Inc. 140,712 2,600 J.C. Penney Company, Inc. 188,188 4,000 Nordstrom, Inc. 204,480 1,700 Target Corp. 108,120 2,170 Wal-Mart Stores, Inc. 104,399 745,899 Retailers, Specialty: 1.72% 3,750 Best Buy Co., Inc. 175,012 4,250 Circuit City Stores, Inc. 64,090 1,950 OfficeMax, Inc. 76,635 3,500 The Home Depot, Inc. 137,725 3,400 Williams-Sonoma, Inc. 107,372 560,834 Savings & Loans: 1.44% 3,800 Countrywide Financial Corp. 138,130 1,600 Downey Financial Corp. 105,568 3,400 IndyMac Bancorp, Inc. 99,178 3,000 Washington Mutual, Inc. 127,920 470,796 Semiconductor, Capital Equipment: 1.88% 8,500 Applied Materials, Inc. 168,895 5,000 Cognex Corp. 112,550 7,500 Cohu, Inc. 166,875 3,000 KLA-Tencor Corp. 164,850 613,170 Semiconductor, Microprocessors: 2.63% 3,200 Analog Devices, Inc. 120,448 21,000 Dataram Corp. 87,570 5,600 Intel Corp. 133,056 7,100 National Semiconductor Corp. 200,717 10,868 Taiwan Semiconductor Manufacturing Company Ltd. ADR 120,962 5,200 Texas Instruments, Inc. 195,676 858,429 Semiconductor, Programmable Logic Devices: 0.69% 3,000 Maxim Integrated Products, Inc. 100,230 4,700 Xilinx, Inc. 125,819 226,049 Soft Drinks: 0.48% 3,000 The Coca-Cola Co. 156,930 The accompanying notes are an integral part of these financial statements. 23 Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at June 30, 2007 (Unaudited), Continued Shares Value Software: 1.62% 23,000 American Software, Inc. – Class A $ 236,900 5,000 Microsoft Corp. 147,350 9,000 Wayside Technology Group, Inc. 144,720 528,970 Steel: 3.43% 4,000 Nucor Corp. 234,600 10,000 Ryerson, Inc. 376,500 5,000 The Timken Co. 180,550 3,000 United States Steel Corp. 326,250 1,117,900 Tobacco: 0.85% 1,675 Altria Group, Inc. 117,484 3,000 UST, Inc. 161,130 278,614 Toys: 0.62% 8,000 Mattel, Inc. 202,320 Transportation Equipment: 2.18% 2,300 Cummins, Inc. 232,783 2,800 Ryder System, Inc. 150,640 7,500 Trinity Industries, Inc. 326,550 709,973 Trucking: 0.92% 3,500 Arkansas Best Corp. 136,395 5,600 J.B. Hunt Transport Services, Inc. 164,192 300,587 Wireless Communications: 0.72% 8,400 Nokia Corp. ADR 236,124 Total Common Stocks (Cost $23,277,441) 31,579,188 SHORT-TERM INVESTMENTS: 3.45% Money Market Funds: 3.45% 1,123,563 AIM STIT-STIC Prime Portfolio 1,123,563 Total Short-Term Investments (Cost $1,123,563) 1,123,563 Total Investments in Securities (Cost $24,401,004): 100.29% 32,702,751 Liabilities in Excess of Other Assets: (0.29%) (95,011 ) Net Assets: 100.00% $ 32,607,740 ADR – American Depositary Receipt * Non-income producing security. # U.S. traded security of a foreign issuer. The accompanying notes are an integral part of these financial statements. 24 Al Frank Funds STATEMENTS OF ASSETS AND LIABILITIES at June 30, 2007 (Unaudited) Al Frank Al Frank Dividend Fund Value Fund ASSETS Investments in securities, at value: Non-affiliates (cost $192,500,197 and $24,401,004, respectively)1 $ 303,714,809 $ 32,702,751 Affiliates (cost $454,448 and $0, respectively) 946,000 — Total investments in securities, at value (cost $192,954,645 and $24,401,004, respectively) 304,660,809 32,702,751 Cash — 25 Receivables: Fund shares sold 196,542 6,355 Dividends and interest 37,705 42,751 Other 212,699 — Prepaid expenses 31,750 15,800 Total assets 305,139,505 32,767,682 LIABILITIES Payables: Collateral on securities loaned 19,862,997 — Fund shares redeemed 127,063 95,481 Due to advisor 219,579 23,834 Transfer agent fees and expenses 79,195 7,589 Distribution fees 57,531 6,740 Printing and mailing fees 41,345 3,177 Administration fees 22,157 6,229 Audit fees 12,850 8,927 Fund accounting fees 14,359 7,154 Custody fees 9,147 — Chief Compliance Officer fee 1,123 126 Accrued expenses 5,036 685 Total liabilities 20,452,382 159,942 NET ASSETS $ 284,687,123 $ 32,607,740 CALCULATION OF NET ASSET VALUE PER SHARE Investor Class Net assets applicable to shares outstanding $ 276,492,893 $ 32,517,409 Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] 7,523,774 2,226,053 Net asset value, offering and redemption price per share $ 36.75 $ 14.61 Advisor Class Net assets applicable to shares outstanding $ 8,194,230 $ 90,331 Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] 222,249 6,189 Net asset value, offering and redemption price per share $ 36.87 $ 14.60 COMPONENTS OF NET ASSETS Paid-in capital $ 159,462,948 $ 23,662,285 Undistributed net investment income 306,853 100,209 Accumulated net realized gain on investments 13,211,158 543,499 Net unrealized appreciation on investments 111,706,164 8,301,747 Net assets $ 284,687,123 $ 32,607,740 1Includes loaned securities with a market value of $ 19,353,504 $ — The accompanying notes are an integral part of these financial statements. 25 Al Frank Funds STATEMENTS OF OPERATIONS For the Six Months Ended June 30, 2007 (Unaudited) Al Frank Al Frank Dividend Fund Value Fund INVESTMENT INCOME Income Dividends (Net of foreign taxes withheld of $16,998 and $2,908, respectively) $ 2,036,521 $ 380,144 Interest 96,771 19,359 Securities lending 224,846 — Total income 2,358,138 399,503 Expenses Advisory fees (Note 3) 1,382,871 156,805 Distribution fees – Investor Class (Note 5) 336,525 38,822 Transfer agent fees and expenses (Note 3) 165,811 37,180 Administration fees (Note 3) 131,336 36,320 Fund accounting fees (Note 3) 39,250 23,691 Reports to shareholders 36,445 95 Registration expense 25,714 17,032 Miscellaneous 23,095 3,299 Professional fees 21,672 12,013 Custody fees (Note 3) 17,709 3,081 Trustee fees 9,501 2,173 Chief Compliance Officer fee (Note 3) 3,729 — Total expenses 2,193,658 330,511 Less:Expenses reimbursed by advisor (Note 3) (142,373 ) (20,417 ) Net expenses 2,051,285 310,094 Net investment income 306,853 89,409 REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments 11,280,273 504,416 Net change in unrealized appreciation on investments 19,541,239 2,266,488 Net realized and unrealized gain on investments 30,821,512 2,770,904 Net increase in net assets resulting from operations $ 31,128,365 $ 2,860,313 The accompanying notes are an integral part of these financial statements. 26 Al Frank Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended June 30, 2007 Year Ended (Unaudited) December 31, 2006 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income/(loss) $ 306,853 $ (876,064 ) Net realized gain on investments 11,280,273 5,612,149 Net change in unrealized appreciation on investments 19,541,239 20,613,619 Net increase in net assets resulting from operations 31,128,365 25,349,704 DISTRIBUTIONS TO SHAREHOLDERS From net realized gain on investments Investor Class — (5,902,729 ) Advisor Class — (133,842 ) Total distributions to shareholders — (6,036,571 ) CAPITAL SHARE TRANSACTIONS Net increase/(decrease) in net assets derived from net change in outstanding shares (a) (31,468,266 ) 1,527,589 Total increase/(decrease) in net assets (339,901 ) 20,840,722 NET ASSETS Beginning of period 285,027,024 264,186,302 End of period $ 284,687,123 $ 285,027,024 Accumulated net investment income $ 306,853 $ — (a)A summary of share transactions is as follows: Investor Class Six Months Ended Year June 30, 2007 Ended (Unaudited) December 31, 2006 Shares Paid-in Capital Shares Paid-in Capital Shares sold 515,993 $ 17,964,417 3,393,682 $ 109,439,174 Shares issued on reinvestment of distributions — — 170,624 5,622,162 Shares redeemed* (1,475,682 ) (50,296,950 ) (3,754,213 ) (119,673,264 ) Net decrease (959,689 ) $ (32,332,533 ) (189,907 ) $ (4,611,928 ) *Net of redemption fees of $ 4,934 $ 44,777 Advisor Class Six Months Ended April 30, 2006** June 30, 2007 Through (Unaudited) December 31, 2006 Shares Paid-in Capital Shares Paid-in Capital Shares sold 36,688 $ 1,251,045 222,970 $ 6,967,185 Shares issued on reinvestment of distributions — — 4,042 133,428 Shares redeemed* (11,007 ) (386,778 ) (30,444 ) (961,096 ) Net increase 25,681 $ 864,267 196,568 $ 6,139,517 *Net of redemption fees of $ — $ 171 **Commencement of operations. The accompanying notes are an integral part of these financial statements. 27 Al Frank Dividend Value Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended June 30, 2007 Year Ended (Unaudited) December 31, 2006 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ 89,409 $ 150,504 Net realized gain on investments 504,416 587,927 Net change in unrealized appreciation on investments 2,266,488 3,238,294 Net increase in net assets resulting from operations 2,860,313 3,976,725 DISTRIBUTIONS TO SHAREHOLDERS From net investment income Investor Class — (150,205 ) Advisor Class — (4,956 ) From net realized gain on investments Investor Class — (623,814 ) Advisor Class — (14,089 ) Total distributions to shareholders — (793,064 ) CAPITAL SHARE TRANSACTIONS Net increase/(decrease) in net assets derived from net change in outstanding shares (a) (1,094,612 ) 1,708,033 Total increase in net assets 1,765,701 4,891,694 NET ASSETS Beginning of period 30,842,039 25,950,345 End of period $ 32,607,740 $ 30,842,039 Accumulated net investment income $ 100,209 $ 10,783 (a)A summary of share transactions is as follows: Investor Class Six Months Ended Year June 30, 2007 Ended (Unaudited) December 31, 2006 Shares Paid-in Capital Shares Paid-in Capital Shares sold 185,174 $ 2,595,700 574,169 $ 7,307,836 Shares issued on reinvestment of distributions — — 55,517 740,038 Shares redeemed* (221,731 ) (3,091,577 ) (549,106 ) (6,988,971 ) Net increase/(decrease) (36,557 ) $ (495,877 ) 80,580 $ 1,058,903 *Net of redemption fees of $ 672 $ 4,935 Advisor Class Six Months Ended April 30, 2006** June 30, 2007 Through (Unaudited) December 31, 2006 Shares Paid-in Capital Shares Paid-in Capital Shares sold 5,872 $ 82,906 50,386 $ 648,770 Shares issued on reinvestment of distributions — — 630 8,390 Shares redeemed* (50,102 ) (681,641 ) (597 ) (8,030 ) Net increase/(decrease) (44,230 ) $ (598,735 ) 50,419 $ 649,130 *Net of redemption fees of $ 93 $ — **Commencement of operations. The accompanying notes are an integral part of these financial statements. 28 Al Frank Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Investor Class Six Months Ended June 30, 2007 Year Ended December 31, (Unaudited) 2006 2005 2004 2003 2002 Net asset value, beginning of period $ 32.84 $ 30.46 $ 28.44 $ 24.56 $ 13.80 $ 18.77 Income from investment operations: Net investment income/(loss) 0.04 ^ (0.09 )^ (0.17 )^ (0.11 ) (0.07 ) (0.23 ) Net realized and unrealized gain/(loss) on investments 3.87 3.16 3.30 3.98 10.81 (4.66 ) Total from investment operations 3.91 3.07 3.13 3.87 10.74 (4.89 ) Less distributions: From net realized gain on investments — (0.70 ) (1.12 ) (0.01 ) — (0.09 ) Redemption fees retained 0.00 ^# 0.01 ^ 0.01 ^ 0.02 0.02 0.01 Net asset value, end of period $ 36.75 $ 32.84 $ 30.46 $ 28.44 $ 24.56 $ 13.80 Total return 11.91 %+ 10.09 % 11.06 % 15.83 % 77.97 % (25.99 %) Ratios/supplemental data: Net assets, end of period (thousands) $ 276,493 $ 278,559 $ 264,186 $ 259,307 $ 180,380 $ 48,472 Ratio of expenses to average net assets: Before expense reimbursement/recoupment 1.59 %** 1.62 % 1.63 % 1.61 % 1.79 % 2.01 % After expense reimbursement/recoupment 1.49 %** 1.62 % 1.63 % 1.61 % 1.79 % 2.25 % Ratio of net investment income/(loss) to average net assets: Before expense reimbursement/recoupment 0.12 %** (0.29 %) (0.57 %) (0.41 %) (0.74 %) (1.34 %) After expense reimbursement/recoupment 0.22 %** (0.29 %) (0.57 %) (0.41 %) (0.74 %) (1.58 %) Portfolio turnover rate 0.12 %+ 17.75 % 3.84 % 24.59 % 13.64 % 28.14 % ** Annualized. + Not annualized. # Amount is less than $0.01. ^ Based on average shares outstanding. The accompanying notes are an integral part of these financial statements. 29 Al Frank Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Advisor Class Six Months Ended April 30, 2006* June 30, 2007 Through (Unaudited) December 31, 2006 Net asset value, beginning of period $ 32.90 $ 33.42 Income from investment operations: Net investment income/(loss) 0.09 ^ (0.06 )^ Net realized and unrealized gain on investments 3.88 0.24 Total from investment operations 3.97 0.18 Less distributions: From net realized gain on investments — (0.70 ) Redemption fees retained — 0.00 ^# Net asset value, end of period $ 36.87 $ 32.90 Total return 12.07 %+ 0.52 %+ Ratios/supplemental data: Net assets, end of period (thousands) $ 8,194 $ 6,468 Ratio of expenses to average net assets: Before expense reimbursement 1.34 %** 1.45 %** After expense reimbursement 1.24 %** 1.45 %** Ratio of net investment income/(loss) to average net assets: Before expense reimbursement 0.39 %** (0.28 %)** After expense reimbursement 0.49 %** (0.28 %)** Portfolio turnover rate 0.12 %+ 17.75 %+ * Commencement of operations. ** Annualized. + Not annualized. # Amount is less than $0.01. ^ Based on average shares outstanding. The accompanying notes are an integral part of these financial statements. 30 Al Frank Dividend Value Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Investor Class Six Months Ended September 30, 2004* June 30, 2007 Year Ended December 31, to (Unaudited) 2006 2005 December 31, 2004 Net asset value, beginning of period $ 13.33 $ 11.89 $ 11.06 $ 10.00 Income from investment operations: Net investment income 0.04 ^ 0.07 ^ 0.04 ^ 0.02 Net realized and unrealized gain on investments 1.24 1.72 0.83 1.06 Total from investment operations 1.28 1.79 0.87 1.08 Less distributions: From net investment income — (0.07 ) (0.03 ) (0.02 ) From net realized gain on investments — (0.28 ) (0.02 ) — — (0.35 ) (0.05 ) (0.02 ) Redemption fees retained 0.00 ^# 0.00 ^# 0.01 ^ 0.00 # Net asset value, end of period $ 14.61 $ 13.33 $ 11.89 $ 11.06 Total return 9.60 %+ 15.05 % 7.95 % 10.77 %+ Ratios/supplemental data: Net assets, end of period (thousands) $ 32,518 $ 30,171 $ 25,950 $ 16,144 Ratio of expenses to average net assets: Before expense reimbursement 2.11 %** 2.07 % 2.13 % 2.84 %** After expense reimbursement 1.98 %** 1.98 % 1.98 % 1.98 %** Ratio of net investment income/(loss) to average net assets: Before expense reimbursement 0.45 %** 0.43 % 0.17 % (0.14 %)** After expense reimbursement 0.58 %** 0.52 % 0.33 % 0.75 %** Portfolio turnover rate 2.66 %+ 7.77 % 8.83 % 1.57 %+ * Commencement of operations. ** Annualized. + Not annualized. # Amount is less than $0.01. ^ Based on average shares outstanding. The accompanying notes are an integral part of these financial statements. 31 Al Frank Dividend Value Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Advisor Class Six Months Ended April 30, 2006* June 30, 2007 Through (Unaudited) December 31, 2006 Net asset value, beginning of period $ 13.32 $ 13.18 Income from investment operations: Net investment income 0.05 ^ 0.10 ^ Net realized and unrealized gain on investments 1.23 0.42 Total from investment operations 1.28 0.52 Less distributions: From net investment income — (0.10 ) From net realized gain on investments — (0.28 ) — (0.38 ) Redemption fees retained 0.00 ^# 0.00 ^# Net asset value, end of period $ 14.60 $ 13.32 Total return 9.61 %+ 3.95 %+ Ratios/supplemental data: Net assets, end of period (thousands) $ 90 $ 671 Ratio of expenses to average net assets: Before expense reimbursement 1.86 %** 1.86 %** After expense reimbursement 1.73 %** 1.73 %** Ratio of net investment income to average net assets: Before expense reimbursement 0.49 %** 1.00 %** After expense reimbursement 0.62 %** 1.13 %** Portfolio turnover rate 2.66 %+ 7.77 %+ * Commencement of operations. ** Annualized. + Not annualized. # Amount is less than $0.01. ^ Based on average shares outstanding. The accompanying notes are an integral part of these financial statements. 32 Al Frank Funds NOTES TO FINANCIAL STATEMENTS at June 30, 2007 (Unaudited) NOTE 1 – ORGANIZATION The Al Frank Fund and the Al Frank Dividend Value Fund (the “Funds”) are each diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 (the “1940 Act”) as an open-end management investment company.The investment objective of the Al Frank Fund is to seek growth of capital, which it attempts to achieve by investing in out of favor and undervalued equity securities. The investment objective of the Al Frank Dividend Value Fund is long-term total return from both capital appreciation and, secondarily, dividend income, which it seeks to achieve by investing in dividend-paying equity securities that it believes are out of favor and undervalued. The Al Frank Fund Investor and Advisor Classes commenced operations on January 2, 1998 and April 30, 2006, respectively.The Al Frank Dividend Value Fund Investor and Advisor Classes commenced operations on September 30, 2004 and April 30, 2006, respectively. Prior to April 30, 2006, the shares of the Funds had no specific class designation.As of that date, all of the then outstanding shares were redesignated as Investor Class Shares.As part of its multiple class plan, the Funds now also offer Advisor Class Shares.Because the fees and expenses vary between the Investor Class Shares and the Advisor Class Shares, performance will vary with respect to each class.Under normal conditions, the Advisor Class Shares are expected to have lower expenses than the Investor Class Shares which will result in higher total returns. Advisor Class Shares are offered primarily to qualified registered investment advisors, financial advisors and investors such as pension and profit sharing plans, employee benefit trusts, endowments, foundations and corporations.Advisor Class Shares may be purchased through certain financial intermediaries and mutual fund supermarkets that charge their customers transaction or other fees with respect to their customers’ investment in the Funds.The Funds may also be purchased by qualified investors directly through the Funds’ Transfer Agent.Wrap account programs established with broker-dealers or financial intermediaries may purchase Advisor Class Shares only if the program for which the shares are being acquired will not require the Funds to pay any type of distribution or administration payment to any third-party.A registered investment advisor may aggregate all client accounts investing in the Funds to meet the Advisor Class Shares investment minimum. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation:The Funds’ investments are carried at fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent trade price. Securities for which market quotations are not readily available, or if the closing price doesn’t represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume, and news events.Short-term investments are valued at amortized cost, which approximates market value.Investments in other mutual funds are valued at their net asset value. B. Federal Income Taxes:It is the Funds’ policy to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no federal income tax provision is required. 33 Al Frank Funds NOTES TO FINANCIAL STATEMENTS at June 30, 2007 (Unaudited), Continued C. Security Transactions, Dividends and Distributions:Security transactions are accounted for on the trade date. Realized gains and losses on securities sold are determined on the basis of identified cost.Dividend income and distributions to shareholders are recorded on the ex-dividend date.The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations which differ from accounting principles generally accepted in the United States of America.To the extent these book/tax differences are permanent such amounts are reclassified within the capital accounts based on their Federal tax treatment. Investment income, expenses (other than those specific to the class of shares), and realized and unrealized gains and losses on investments are allocated to the separate classes of shares based upon their relative net assets on the date income is earned or expensed and realized and unrealized gains and losses are incurred. D. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. E. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reportingThese reclassifications have no effect on net assets or net asset value per share. F. REITs:The Funds have made certain investments in real estate investment trusts (“REITs”) which pay dividends to their shareholders based upon available funds from operations.It is quite common for these dividends to exceed the REIT’s taxable earnings and profits resulting in the excess portion being designated as a return of capital.The Funds intend to include the gross dividends from such REITs in its annual distributions to its shareholders and, accordingly, a portion of the Funds’ distributions may also be designated as a return of capital. G. Redemption Fees:The Funds charge a 2% redemption fee to shareholders who redeem shares held for less than 60 days.Such fees are retained by the Fund and accounted for as an addition to paid-in capital. H. New Accounting Pronouncements:On July 13, 2006, the Financial Accounting Standards Board (“FASB”) released FASB Interpretation No. 48 “Accounting for Uncertainty in Income Taxes” (“FIN 48”).FIN 48 provides guidance for how uncertain tax positions should be recognized, measured, presented, and disclosed in the financial statements.FIN 48 requires the evaluation of tax positions taken or expected to be taken in the course of preparing the Funds’ tax returns to determine whether the tax positions are “more-likely-than-not” of being sustained by the applicable tax authority.Tax positions not deemed to meet the more-likely-than-not threshold would be recorded as a tax benefit or expense in the current year.Application of FIN 48 is required as of the date of the last Net Asset Value (“NAV”) calculation in the first required financial statement reporting period for fiscal years beginning after December 15, 2006.Effective June 29, 2007, the Funds adopted FIN 48.The adoption of FIN 48 had no impact on either Fund’s net assets or results of operations. In September 2006, FASB issued FASB Statement No. 157, “Fair Value Measurement” (“SFAS 157”), which defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements.SFAS 157 is effective for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.The Funds believe the adoption of SFAS 157 will have no material impact on their financial statements. NOTE 3 – INVESTMENT ADVISORY FEE AND OTHER AGREEMENTS For the six months ended June 30, 2007, Al Frank Asset Management, Inc. (the “Advisor”) provided the Funds with investment management services under an Investment Advisory Agreement. The Advisor furnished all investment advice, office space, facilities, 34 Al Frank Funds NOTES TO FINANCIAL STATEMENTS at June 30, 2007 (Unaudited), Continued and provides most of the personnel needed by the Funds. As compensation for its services, the Advisor is entitled to a monthly fee at the annual rate of 1.00% based upon the average daily net assets of each Fund. For the six months ended June 30, 2007, the Al Frank Fund and the Al Frank Dividend Value Fund incurred $1,382,871 and $156,805, respectively, in advisory fees. The Funds are responsible for their own operating expenses.For the six months ended June 30, 2007, the Advisor agreed to reduce fees payable to it by the Funds and to pay the Funds’ operating expenses to the extent necessary to limit the Al Frank Fund’s Investor Class aggregate annual operating expenses to 1.49% of average daily net assets and Advisor Class aggregate annual operating expenses to 1.24% of average daily net assets, and the Al Frank Dividend Value Fund’s Investor Class aggregate annual operating expenses to 1.98% of average daily net assets and Advisor Class aggregate annual operating expenses to 1.73% of average daily net assets.Prior to January 1, 2007, the Al Frank Fund’s Investor Class aggregate annual operating expenses were limited to 1.98% of average daily net assets and Advisor Class aggregate annual operating expenses were limited to 1.73% of average daily net assets.Any such reduction made by the Advisor in its fees or payment of expenses which are a Fund’s obligation are subject to reimbursement by the Fund to the Advisor, if so requested by the Advisor, in subsequent fiscal years if the aggregate amount actually paid by the Fund toward the operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the applicable limitation on Fund expenses. The Advisor is permitted to be reimbursed only for fee reductions and expense payments made in the previous three fiscal years, but is permitted to look back five years and four years, respectively, during the initial six years and seventh year of each Fund’s operations.Any such reimbursement is also contingent upon Board of Trustees review and approval at the time the reimbursement is made. Such reimbursement may not be paid prior to the Fund’s payment of current ordinary operating expenses. For the six months ended June 30, 2007, the Advisor reduced its fees and absorbed Fund expenses in the amount of $142,373 and $20,417 for the Al Frank Fund and Al Frank Dividend Value Fund, respectively. Cumulative expenses subject to recapture pursuant to the aforementioned conditions expire as follows: Al Frank Fund Al Frank Dividend Value Fund Year Amount Year Amount 2010 $ 142,373 2009 $ 86,373 2010 20,417 $ 106,790 U.S. Bancorp Fund Services, LLC (the “Administrator”) acts as the Funds’
